—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Garry, J.), dated May 8, 2000, which denied their motion, in effect, to vacate their default in appearing at a conference and to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
This action was dismissed when the plaintiffs failed to ap*542pear at a conference (see, 22 NYCRR 202.27 [b]). The court properly denied their motion, in effect, to vacate the default in appearing at the conference and to restore the action to the trial calendar. The plaintiffs failed to offer a reasonable excuse for their default and failed to show the existence of a meritorious cause of action (see, CPLR 5015 [a] [1]; Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831; Barasch v Micucci, 49 NY2d 594; Valente v New York City Indus. Dev. Agency, 252 AD2d 580; Lake Claire Homeowners Assn. v Rosenberg, 245 AD2d 427; Arthur v City of Yonkers, 237 AD2d 474). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.